EXHIBIT G
            TIME SUMMARY FOR INCEPTION TO NOVEMBER 30, 2019                      TIME SUMMARY FOR DECEMBER 1 - 17, 2019


                      Firm                   Total by Firm   Total by Firm                             Total by Firm   Total by Firm

                                                Hours          Lodestar        Hours     Lodestar         Hours          Lodestar
            Court Appointed Leadership
Barnes Law Group, LLC                             3,369.60     $1,930,503.50    116.00    $66,336.50        3,485.60    $1,996,840.00
Cohen Milstein Sellers & Toll, PLLC               1,448.40      $982,651.00       0.00         $0.00        1,448.40     $982,651.00
DiCello Levitt Gutzler                            4,541.10     $3,175,577.50    160.30   $117,654.00        4,701.40    $3,293,231.50
Doffermyre Shields Canfield & Knowles, LLC        3,157.70     $3,157,700.00    157.60   $157,600.00        3,315.30    $3,315,300.00
Doss Firm, LLC                                    1,141.80      $720,030.00       0.00         $0.00        1,141.80     $720,030.00
Evangelista Worley LLC                              611.20      $374,242.50       0.00         $0.00          611.20     $374,242.50
Gibbs Law Group LLP                               2,333.10     $1,302,122.50     59.20    $39,197.50        2,392.30    $1,341,320.00
Griffin & Strong P.C.                               221.70        $92,965.00      0.00         $0.00          221.70       $92,965.00
Hausfeld LLP                                      2,291.40     $1,296,298.00    114.40    $74,944.00        2,405.80    $1,371,242.00
Milberg Tadler Phillips Grossman LLP              1,661.30     $1,158,597.50      0.00         $0.00        1,661.30    $1,158,597.50
Tadler Law LLP                                       15.10        $12,262.50      0.00         $0.00           15.10       $12,262.50
Morgan & Morgan Complex Litigation Group          1,628.90     $1,245,102.70    137.60    $91,915.80        1,766.50    $1,337,018.50
Murphy, Falcon & Murphy                             849.10      $552,259.00       0.00         $0.00          849.10     $552,259.00
Stueve Siegel Hanson LLP                          6,971.90     $4,964,846.50    233.10   $177,095.50        7,205.00    $5,141,942.00
           Other Consumer Counsel
Ahdoot & Wolfson                                     19.70        $10,697.50      0.00         $0.00           19.70      $10,697.50
Alexander Schack                                     26.60         $9,830.00      0.00         $0.00           26.60       $9,830.00
Barrack, Rodos & Bacine                               3.00         $2,310.00      0.00         $0.00            3.00       $2,310.00
Berger & Montague P.C.                               53.70        $35,289.50      0.00         $0.00           53.70      $35,289.50
Blood, Hurst & O'Reardon LLP                         73.80        $39,031.00      0.00         $0.00           73.80      $39,031.00
Buether Joe & Carpenter, LLC                          5.40         $2,767.50      0.00         $0.00            5.40       $2,767.50
Christensen Young & Associates                       18.20        $10,920.00      0.00         $0.00           18.20      $10,920.00
Colson Hicks Eidson                                   7.30         $4,560.00      0.00         $0.00            7.30       $4,560.00
Consumer Justice Center                              19.90         $8,955.00      0.00         $0.00           19.90       $8,955.00
David A. Bain, LLC                                   23.60        $12,036.00      0.00         $0.00           23.60      $12,036.00
Dorros Law                                            4.20         $2,520.00      0.00         $0.00            4.20       $2,520.00
Eggnatz Pascucci                                     13.70         $7,192.50      0.00         $0.00           13.70       $7,192.50
Emerson Firm, PLLC                                    8.90         $7,075.50      0.00         $0.00            8.90       $7,075.50
Emerson Scott LLP                                    44.90        $35,695.50      0.00         $0.00           44.90      $35,695.50
Federman & Sherwood                                  61.00        $51,550.00      0.00         $0.00           61.00      $51,550.00
Fink Bressack                                        23.60        $15,056.00      0.00         $0.00           23.60      $15,056.00
Finkelstein & Thompson                               29.90        $21,965.00      0.00         $0.00           29.90      $21,965.00
             TIME SUMMARY FOR INCEPTION TO NOVEMBER 30, 2019                       TIME SUMMARY FOR DECEMBER 1 - 17, 2019


                      Firm                    Total by Firm   Total by Firm                              Total by Firm   Total by Firm

                                                 Hours          Lodestar        Hours      Lodestar         Hours          Lodestar
Fleming Law Firm, PLLC                               21.30        $10,917.50        0.00        $0.00           21.30        $10,917.50
Geragos & Geragos, APC                               96.10        $61,665.00        0.00        $0.00           96.10        $61,665.00
Goldman Scarlato & Penny, P.C.                       67.70        $48,407.50        0.00        $0.00           67.70        $48,407.50
Grabar Law Office                                    22.60        $17,515.00        0.00        $0.00           22.60        $17,515.00
Green & Noblin P.C.                                    4.20        $1,424.00        0.00        $0.00             4.20        $1,424.00
Gustafson Gluek PLLC                                159.40        $93,295.00        0.00        $0.00          159.40        $93,295.00
Hannon Law Firm, LLC                                120.40        $22,084.00        0.00        $0.00          120.40        $22,084.00
Harris Lowry Manton                                    9.50        $3,325.00        0.00        $0.00             9.50        $3,325.00
Hellmuth & Johnson                                   22.70        $18,704.50        0.00        $0.00           22.70        $18,704.50
Kantrowitz, Goldhamer & Graifman, P.C.               22.10        $18,785.00        0.00        $0.00           22.10        $18,785.00
Keller Rohrback                                      97.80        $45,371.50        0.00        $0.00           97.80        $45,371.50
Levi & Korsinsky, LLP                                25.50        $20,454.00        0.00        $0.00           25.50        $20,454.00
Daniel Mirarchi, Esq.                                  4.00        $2,340.00        0.00        $0.00             4.00        $2,340.00
Mastando & Artrip, LLC                               21.10         $9,495.00        0.00        $0.00           21.10         $9,495.00
NastLaw LLC                                          29.20        $21,112.00        0.00        $0.00           29.20        $21,112.00
O'Brien Law Firm                                     10.10         $6,565.00        0.00        $0.00           10.10         $6,565.00
Quinn, Connor, Weaver, Davies & Rouco                  7.40        $4,215.00        0.00        $0.00             7.40        $4,215.00
Robbins Arroyo                                       17.50         $7,952.50        0.00        $0.00           17.50         $7,952.50
Saltz, Mongeluzzi, Barrett & Bendesky, P.C.          13.50         $7,222.50        0.00        $0.00           13.50         $7,222.50
Sanford Heisler Sharp, LLP                          519.80       $106,274.00        0.00        $0.00          519.80       $106,274.00
Saveri & Saveri, Inc.                                  7.00        $3,640.00        0.00        $0.00             7.00        $3,640.00
Scott Cole & Associates, APC                         52.20        $26,761.50        0.00        $0.00           52.20        $26,761.50
Spector Roseman & Kodroff, PC                        14.80         $9,339.00        0.00        $0.00           14.80         $9,339.00
Stein Mitchell Beato & Missner LLP                  153.90        $58,067.50        0.00        $0.00          153.90        $58,067.50
Stritmatter Kessler Whelan Koehler Moore            158.00        $63,030.00        0.00        $0.00          158.00        $63,030.00
Stull, Stull & Brody                                 70.00        $65,137.00        0.00        $0.00           70.00        $65,137.00
The Giatras Law Firm, PLLC                           19.20         $5,040.00        0.00        $0.00           19.20         $5,040.00
The Miller Law Firm                                 108.50        $52,911.00        0.00        $0.00          108.50        $52,911.00
Webb, Klase & Lemond, LLC                            28.10        $15,092.50        0.00        $0.00           28.10        $15,092.50
Wilentz, Goldman & Spitzer, P.A.                     22.70        $18,727.50        0.00        $0.00           22.70        $18,727.50
Withers Bergman LLP                                    6.50        $4,712.50        0.00        $0.00             6.50        $4,712.50


TOTAL FOR LEADERSHIP                              30,242.30    $20,965,158.20     978.20   $724,743.30       31,220.50 $21,689,901.50
         TIME SUMMARY FOR INCEPTION TO NOVEMBER 30, 2019                   TIME SUMMARY FOR DECEMBER 1 - 17, 2019


                Firm                   Total by Firm   Total by Firm                           Total by Firm   Total by Firm

                                          Hours         Lodestar        Hours     Lodestar        Hours          Lodestar
TOTAL FOR NON-LEADERSHIP                    2,370.20    $1,127,033.50       0.00    $0.00          2,370.20     $1,127,033.50
TOTAL ALL FIRMS                           32,612.50    $22,092,191.70     978.20 $724,743.30      33,590.70    $22,816,935.00
